DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment received on 02/14/2022. 
Claims 1, 4-5, 7-8, and 10-12 have been amended. Claims 13-18 have been cancelled. Claims 1-12 are pending and addressed below. 

Claim Objections
Claims 3, 5, and 12 are objected to because of the following informalities:  
In claim 3, “two of the electrical leads” should read “two electrical leads”
In claim 5, “one electrical lead to from” should read “one electrical lead to form” 
In claim 12, “at least one electrical leads” should read “at least one electrical lead” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    434
    711
    media_image1.png
    Greyscale

Annotated Fig. 18 of West

Claims 1-2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 5364395), hereinafter West, in view of Wrublewski (US 6193715 B1), hereinafter Wrublewski.
Regarding claim 1, West teaches an apparatus comprising: 
	a debrider (Fig. 15: instrument 10; col. 8, lines 36-39 – which describes the suction connection of instrument 10, therefore implying the device removes cut or shaved tissue from the treatment site) that includes: 

	an insulator disposed on the outer blade (Figs. 5-6, 18: probe 92 with insulative layer 108; col. 9, lines 58-61; col. 11, lines 12-20);
	an electrical conductor disposed on the insulator (Fig. 18: electrocautery contact 214; col. 14, lines 4-9); and
	a leg extending from the electrical conductor (Fig. 18: inner face 217);
	a sheath that includes:
	an elongated hollow tube having a wall (Annotated Fig. 18: sleeve 206 and wall; col. 14, lines 40-51); and
	at least one electrical lead embedded inside the wall (Fig. 18: electrical pathway 220; col. 14, lines 55-65),
	wherein the at least one electrical lead is configured to couple with the electrical conductor via the leg (Fig. 18: inner face 217; col. 14, lines 55-65). 
	West fails to teach the elongated hollow tube having a wall comprised of polymeric material. 
However, Wrublewski discloses an elongated hollow tube having a wall comprised of polymeric material (Figs. 1, 4: sheath 204, insulative layer 210 with substrate 212; col. 5, lines 49-51 and 64-65). 
West and Wrublewski are considered analogous to the claimed invention because they each disclose an electrosurgical apparatus capable of cutting tissue by at least one blade which may rotate or translate within a sheath structure. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify West so that the elongated hollow tube includes a wall formed of polymeric material, as taught by the insulative layer (210) and sheath (212) of 

Regarding claim 2, West further teaches where the at least one electrical lead (220) comprises a single electrical lead along a length of the tube (col. 14, lines 60-63 – which describes how electrical pathway 220 is electrically coupled at both ends of sleeve 206 and therefore, the electrical pathway must run along the length of the sleeve).

Regarding claim 4, West fails to teach where a distal portion of the sheath is flexible in a semi-rigid fashion including the wall and the at least one electrical lead is bendable at the distal portion. 
However, Wrublewski discloses where a distal portion of the sheath is flexible in a semi-rigid fashion including the wall and the at least one electrical lead is bendable at the distal portion (col. 8, lines 25-27; claim 4 – since the sheath may be flexible, the electrical lead embedded within the wall of said sheath must also be flexible and capable of bending at the distal end).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify West to include a sheath and electrical lead that are flexible, as taught by Wrublewski. Such a modification would yield predictable results, namely, to allow the distal end of the device to be steerable and bend in a desired direction during use. 


Regarding claim 7, West further teaches wherein the debrider (Figs. 15, 18: instrument 10) is mechanically connected to a distal end of the tube (sleeve 206), and the debrider comprises an electrically conductive member which is electrically connected to a distal end of the at least one electrical lead (Fig. 13: mechanically resistive material 156 and electrical pathway 154 are connected to probe 92; col. 14, lines 10-39). 

Regarding claim 8, West fails to teach the sheath of claim 7 further comprising an electrically insulating member located over a connection of the electrically conductive member to the distal end of the at least one electrical lead. 
However, Wrublewski discloses the sheath further comprising an electrically insulating member (Fig. 1: second end 202b) located over a connection of the electrically conductive member (bushing 205b) to the distal end of the at least one electrical lead (As seen in Fig. 1, 202b surrounds and is located over the connection between 205b and sheath body 204; col. 4, lines 23-45).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art modify West to have an insulating member cover a connection between an electrically conductive member and 

Regarding claim 9, West fails to teach where the electrically conductive member comprises a portion of a bipolar trace for bipolar coagulation. 
However, Wrublewski discloses where the electrically conductive member (Fig. 1: bushing 205b) comprises a portion of a bipolar trace for bipolar coagulation (col. 4, lines 43-46 – which describes how 205b is part of a bipolar signal path through connecting pin 223 and conductive layer 208 of sheath 204; col. 6, lines 10-24). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify West to include a conductive member that is part of a bipolar trace, such as taught by Wrublewski. Such a modification would yield the predictable result of providing an electrical path for bipolar coagulation at a distal end of the medical apparatus.  

Regarding claim 10, West teaches where the debrider includes only an inner blade that extends through the sheath and consequently fails to teach where the debrider also includes an outer blade.  
However, Wrublewski teaches where the debrider includes an inner blade that extends through the sheath in addition to an outer blade (Figs. 7, 8 – which show an outer blade 152 and inner blade 153 at a distal end and extending through sheath body 204). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the debrider of West 

Regarding claim 11, West fails to teach wherein the sheath is polymeric and the polymeric sheath and the at least one electrical lead are configured to provide radiofrequency (RF) energy for a surgical operation when the polymeric sheath is connected to a RF energy source.
However, Wrublewski discloses wherein the sheath is polymeric (Figs. 7, 8: sheath 204; col. 5, lines 49-51 and 64-65) and the polymeric sheath and the at least one electrical lead are configured to provide radiofrequency (RF) energy for a surgical operation when the polymeric sheath is connected to a RF energy source (cutting assembly 153; col. 6, lines 18-24). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the sheath of West to be made of polymeric material and to be connected to an RF energy source to provide RF energy for operation, as taught by Wrublewski. Such a modification is simply a substitution of one material for another known material and would yield predictable results, namely, to improve the strength of the sheath body. In addition, providing an electrical pathway through the polymeric sheath would yield the predictable result of treating target tissue with energy in a safe and effective manner. 

Regarding claim 12, West fails to teach wherein the polymeric sheath comprises at least one electrical lead. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the sheath of West to be made of polymeric material and include at least one electrical lead, such as taught by Wrublewski. Such a modification would yield the predictable result of providing an electrical pathway between the energy source and the treatment end in order to safely treat target tissue with energy. 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Wrublewski and further in view of Chitre (US 7174220 B1), hereinafter Chitre. 

Regarding claim 3, the combination of West and Wrublewski fails to teach where the at least one electrical lead comprises two electrical leads extending along a length of the tube.
However, Chitre discloses where the at least one electrical lead comprises two electrical leads extending along a length of the tube (Fig. 5: conductors 52 and 54; col. 2, lines 4-12). 
Chitre is considered analogous to the claimed invention because it discloses an implantable lead system comprising a pair of conductors which extend between proximal and distal ends and are co-extruded with a flexible resilient insulation material. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the combination of West and Wrublewski to include two electrical leads which extend along the length of 

Regarding claim 5, the combination of West and Wrublewski fails to teach where the tube is formed by extruding the tube onto the at least one electrical lead to form the at least one electrical lead embedded inside the wall. 
However, Chitre discloses where the tube is formed by extruding the tube onto the at least one electrical lead to form the at least one electrical lead embedded inside the wall (Fig. 5: conductors 52 and 54; col. 5, lines 40-43). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the combination of West and Wrublewski so that the tube is extruded onto the at least one electrical lead, as taught by Chitre. Such a modification would not alter the function of the medical apparatus and yield the predictable result of providing an electrical connection between the energy source and the distal end through the tube in order to safely and effectively treat a target area with energy. 

Response to Arguments
Applicant's arguments filed on 02/14/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that a debrider with “an outer blade,” “an insulator disposed on the outer blade,” “and electrical conductor disposed on the . 

Conclusion
Accordingly, claims 1-12 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/M.N.D./Examiner, Art Unit 3794